                     Case 1:21-cv-02746-SDG Document 10 Filed 08/02/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                             __________  District of
                                                                  of Georgia
                                                                     __________


                   SHANA ROBERTSON                             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-CV-02746
                   ARGENT TRUST CO.,                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Argent Trust Co.                                                                                   .


Date:          08/02/2021                                                              /s/ Patrick C. DiCarlo
                                                                                         Attorney’s signature


                                                                              Patrick C. DiCarlo, GA Bar No. 220339
                                                                                     Printed name and bar number
                                                                                   Groom Law Group, Chartered
                                                                                       95 E. Wesley Road
                                                                                       Atlanta, GA 30305

                                                                                               Address

                                                                                       pdicarlo@groom.com
                                                                                            E-mail address

                                                                                          (404) 964-1300
                                                                                          Telephone number

                                                                                          (202) 659-4503
                                                                                             FAX number
